Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Furniture Brands International, Inc. (the “Company”) on Form 10-Q for the period ending September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Richard R. Isaak, Controller and Chief Accounting Officer of the Company, certify, to the best of my knowledge, pursuant to Exchange Act Rule 13a-14(b)) and 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Signature: /s/ Richard R. Isaak Richard R. Isaak Controller and Chief Accounting Officer (Principal Financial Officer) Date: November 9, 2007
